           Case 1:16-cv-09706-LJL Document 277 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/26/2021
                                                                       :
RAMON I. MEJIA,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      16-cv-9706 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
NEW YORK CITY HEALTH & HOSPITALS                                       :
CORPORATION, MARK A. SCHER, CITY OF                                    :
NEW YORK, POLICE OFFICER MADELINE                                      :
CRUZ, POLICE OFFICER MILDRED                                           :
RODRIGUEZ, SERGEANT MICHAEL                                            :
HENNELLY, DETECTIVE DOMINIC                                            :
MCDONAGH, and DETECTIVE DEREK                                          :
MOYER,                                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        A telephonic status conference is scheduled in this case for March 2, 2021. In light of the

Court’s extension of time for Plaintiff to respond to interrogatories, document requests, and

requests for HIPAA releases by April 12, 2021, the status conference is ADJOURNED until

April 19, 2021 at 10:30 a.m. Parties are directed to dial into the Court’s teleconference line at

888-251-2909, Access Code 2123101, and follow the necessary prompts.

        The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at 46

Westland Street, Methuen, MA 01844. In addition, Defendants are directed to notify Plaintiff of

this Order.

        SO ORDERED.

Dated: February 26, 2021                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
